JUDGE WHITE
delivered the opinion of the Court.
The only assignment is, “ the Court below erred in •the charge to the jury, as stated in the judgement,”
*190By the record as exhibited to us, it appears that after the charge was given, the plaintiff (Cain) took a voluntary nonsuit. If by bill of exceptions, he had spread the charge on the record, and permitted his case to go to the jury, and a verdict and judgement to pass, he might by writ of error, have had the opinion of the Court below revised and corrected here. But he cannot by writ of error, reinstate his cause which be voluntarily abandoned. The writ of error must be dismissed at his costs.